Citation Nr: 0202493
Decision Date: 03/18/02	Archive Date: 05/09/02

DOCKET NO. 01-01 329A              DATE MAR 18, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Entitlement to an increased rating for hydrarthrosis of the left
knee, rated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1940 to July 1945.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a June 2000 rating decision of the Department
of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma
(RO).

The veteran stated in his substantive appeal that he did not want
a BVA hearing.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained.

2. The veteran's left knee disability does not manifest any
recurrent subluxation or lateral instability; or limitation of
flexion to 15 degrees or limitation of extension to 20 degrees.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for hydrarthrosis
of the left knee have not been met. 38 U.S.C.A. 1155, 5103, 5103A,
5107 (West 1991 & Supp. 2001); 38 C.F.R. 4.1-4.14, 4.40-4.46, 4.7,
4.71a, Diagnostic Codes 5018 - 5257 (2001); 66 Fed. Reg. 45,620
(Aug. 29, 2001) (to be codified at 38 C.F.R.  3.102, 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA
shall make reasonable efforts to assist a claimant in obtaining
evidence necessary to substantiate the veteran's claim for a
benefit under a law administered by VA. See 38 U.S.C.A. 5103, 5103A
(West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be
codified at 38 C.F.R. 3.159).

2 -

VA has a duty under the VCAA to notify the veteran of any
information and evidence needed to substantiate and complete a
claim. The Board finds that the rating decision, Statement of the
Case and Supplemental Statement of the Case specifically satisfy
the requirement of 38 U.S.C.A. 5103 of the new statute in that they
clearly notify the veteran of the evidence necessary to
substantiate his increased rating claim. Under these circumstances,
the Board finds that the notification requirement of the VCAA has
been satisfied.

VA also has a duty to assist the veteran in obtaining evidence
necessary to substantiate his claim. The veteran has not referenced
any unobtained evidence that might aid his claim or that might be
pertinent to the bases of the denial of his claim, and the Board
notes that the claims file contains all relevant medical records,
including the veteran's service medical records and treatment
records. The Board also observes that the veteran was provided with
VA examinations in May 2000, February 2001 and November 2001 to
assess the severity of his service-connected left knee disability.
The Board thus finds that no further action is necessary to meet
the requirements of the VCAA and the applicable regulatory changes
published to implement that statute.

The Board finds that although the VCAA was enacted during the
pendency of this appeal and therefore was not explicitly considered
by the RO, there is no prejudice to the veteran in proceeding with
this appeal, as the requirements under the new laws and regulations
have been met. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993)
(when the Board addresses a matter not addressed by the RO, the
Board must provide an adequate statement of the reasons and bases
as to why there is no  prejudice to the veteran). Accordingly, the
Board concludes that the veteran's appeal is ready for disposition.

Disability ratings are determined by applying the criteria set
forth in VA's Schedule for Rating Disabilities, which is based on
the average impairment of earning capacity. Individual disabilities
are assigned separate diagnostic codes. See 38 U.S.C.A. 1155; 38
C.F.R. 4.1. Where an increase in an existing disability

- 3 -

rating based on established entitlement to compensation is at
issue, the present level of disability is the primary concern. See
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two evaluations
are potentially applicable, the higher evaluation will be assigned
if the disability picture more nearly approximates the criteria
required for that rating; otherwise, the lower evaluation will be
assigned. See 38 C.F.R. 4.7.

The record shows that in September 1948, the RO granted the veteran
service connection for hydrarthrosis of the left knee and assigned
a non compensable evaluation from February 1947 and a 10 percent
evaluation under Diagnostic Code 5018, effective from July 1948. In
May 1971, the RO increased the veteran's rating from 10 to 20
percent under Diagnostic Codes 5018-5257, effective March 1971. The
RO considered an April 1971 VA examination that showed the veteran
had pain and limitation of knee motion.

The veteran filed a claim for an increased rating in March 2000.

At a May 2000 VA examination, the veteran complained of pain in his
left knee when he tried to squat, bend or go up and down the
stairs. If he over worked it, it would swell. The veteran did not
use any braces, crutches or canes. He has taken over-the-counter
pain medications about five times a month for the pain. Examination
revealed the veteran was walking with a slight limp of his left
leg. The left knee was a little swollen when compared to the right.
The veteran had mild pain on patellofemoral compression of the left
knee and crepitation on range of motion, but there was no evidence
of ligamentous instability. His extension was limited to 0 to 10
degrees. His flexion was limited to 0 to 95 degrees because of pain
and stiffness. X-rays were reported to show severe degenerative
joint disease. The diagnosis was hydrarthrosis of the left knee
with limitation of function because of moderate pain and weakness.

At a February 2001 VA examination, the veteran complained of pain,
weakness, stiffness, fatigue, instability and swelling of the left
knee. He stated that his knee was usually uncomfortable and walking
and working cause pain. The veteran related that he had been
retired since 1971 and that he had difficulty with walking,

- 4 -

taking out the trash, pushing a lawn mower, climbing stairs- or
shopping. The veteran further stated that he was taking Darvocet
for the pain and that he had difficulty ambulating when the flare-
ups occurred. Examination revealed that the veteran walked with a
cane and had a limp. The appearance of his knee was abnormal with
moderate swelling as well as weakness. There was no instability,
effusion, drainage, redness, or heat. He had pain with flexion to
100 degrees and extension to 10 degrees. The Drawer test and
McMurray's test were both normal. Pain, fatigue, weakness and lack
of endurance limit range of motion of the left knee with his
biggest problem being weakness and pain. X-rays show calcification,
popliteal artery; chondrocalcinosis; "Tug" lesion, superior
anterior aspect of patella; soft tissue calcification posterior
aspect, lateral femoral questionable bursal calcification. The
diagnosis was hydrarthrosis of the left knee.

The veteran was also seen in a November 2001 VA examination for a
number of complaints. The veteran complained of pain and stiffness
in his left knee. Examination of the both knees revealed that the
appearance of the knee joints were within normal limits. There was
no heat, redness, swelling, effusion, drainage, abnormal movement,
instability or weakness. The Drawer test and McMurray tests were
within normal limits. Flexion was to 140 degrees and extension was
to 0 degrees for both knees. It was reported that range of motion
of the knees were not additionally limited by pain, fatigue,
weakness, lack of endurance, or incoordination. The diagnosis was
degenerative arthritis of the left knee.

The veteran's left knee disability has been assigned a 20 percent
schedular evaluation pursuant to 38 C.F.R. 4.71a, Diagnostic Code
5018-5257. The Rating Schedule provides that hydrarthrosis
(Diagnostic Code 5018) will be rated on limitation of motion of the
affected parts, as degenerative arthritis. Under Diagnostic Code
5003, degenerative arthritis is to be rated on the basis of
limitation of motion under the appropriate diagnostic codes for the
specific joints involved. Looking to the criteria under Diagnostic
Code 5260 for limitation of flexion, a 10 percent rating is
assigned when flexion is limited to 45 degrees, a 20 percent rating
is for application when limited to 30 degrees, and a 30 percent
rating is for application when limited to 15 degrees. Under
Diagnostic Code 5261 for limitation

- 5 -

of extension, a 10 percent rating is for application when limited
to 10 degrees, a 20 percent rating is for application when limited
to 15 degrees and a 30 percent rating is for application when
limited to 20 degrees.

When the medical evidence is evaluated under the VA's schedule for
Rating Disabilities, it is apparent that the veteran is not
entitled to a higher rating than 20 percent evaluation based on
limitation of motion due to hydrarthrosis of his left knee
(Diagnostic Code 5018) because the medical record does not present
evidence of flexion limited to 15 degrees or extension limited to
20 degrees. Diagnostic Codes 5260, 5261.

As for other Diagnostic Codes, the Board notes that in May 1971,
the RO rated the veteran under both Codes 5018 and 5257. Diagnostic
Code 5257 involves other impairment of the knee with recurrent
subluxation or lateral instability. The basis for the RO's use of
this code is not clear as the medical record provides no evidence
that the veteran experienced recurrent subluxation or lateral
instability at that time. In addition, the examinations in May
2000, February 2001 and November 2001 all show that there was no
instability or subluxation found in the left knee. Since the plain
terms of Diagnostic Codes 5257 and 5003 address either different
disabilities or different manifestations of the same disability,
the evaluation of knee dysfunction under both codes 25257 and 5003,
if the criteria for each code are met, is not pyramiding. VAOPGPREC
23-97. In the instant case; however, as the veteran does not have
evidence of recurrent subluxation or lateral instability a higher
rating or separate rating on this basis is not warranted. Further,
the Board finds that nonunion of the tibia or fibula or damage or
dislocation to the cartilage or effusion into the Joint have not
been shown. See Diagnostic Codes 5259, 5262. As such, the Board can
find no Diagnostic Code under which to grant a rating in excess of
the currently assigned 20 percent.

In evaluating the extent of the veteran's knee disability his
complaints and the objective findings have been reviewed to include
any functional impairment which can be attributed to pain and
weakness. See 38 C.F.R. 4.40, 4.45; DeLuca v. Brown, 8 Vet. App.
202 (1995). While pain has been noted on examination, and

6 - 

left knee swelling has been demonstrated, the medical evidence does
not show (even when considering pain and weakness) actual
limitation of motion under Diagnostic Code 5260 or 5261 so as to
allow for a rating in excess of 20 percent under that code. In this
regard, it appears from the May 2000 VA examination that the pain
effectively limits flexion to 95 degrees in the left knee and the
February 2001 VA examination showed that the pain effectively
limits extension to 10 degrees in the left knee. When examined in
November 2001, flexion and extension were demonstrated as normal
and it was reported that range of motion of the knees were not
additionally limited by pain, fatigue, weakness, lack of endurance,
or incoordination. In other words, even considering the guidance
provided in 38 C.F.R. 4.40, 4.45 and DeLuca, a rating in excess of
20 percent for the left knee is not warranted.

In reviewing the foregoing, the Board has been cognizant of the
"benefit of the doubt" rule. However, the preponderance of the
evidence is against the veteran's claim for an increased rating. As
such, this case does not present such a state of balance between
the positive evidence and the negative evidence to allow for a more
favorable determination. See Gilbert v. Derwinski, 1 Vet. App. 49
(1990).

The rating schedule is primarily a guide in the evaluation of
disability resulting from all types of diseases and injuries
encountered as a result of or incident to military service. The
percentage ratings represent as far as can practicably be
determined the average Impairment in earning capacity resulting
from such diseases and injuries and their residual conditions in
civil occupations. Generally, the degrees of disability specified
are considered adequate to compensate for considerable loss of
working time from exacerbations or illnesses proportionate to the
severity of the disability. The Board notes that in exceptional
cases where evaluations provided by the rating schedule are found
to be inadequate, an extraschedular evaluation may be assigned
which is commensurate with the veteran's average earning capacity
impairment due to the service-connected disorder. 38 C.F.R.
3.321(b). However, the Board believes that the regular schedular
standards applied in the current case adequately describe and
provide for the veteran's symptoms and disability level. The record
does not reflect a disability

- 7 -

picture that is so exceptional or unusual that the normal
provisions of the rating schedule would not adequately compensate
the veteran for his service-connected disability. The Board does
not find that the veteran's case outside the norm so as to warrant
consideration of the assignment of an extraschedular rating.
Referral of this matter for consideration under the provisions of
38 C.F.R. 3.321 is not warranted. See Shipwash v. Brown, 8 Vet.
App. 218, 227 (1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).

ORDER

Entitlement to a rating in excess of 20 percent for hydrarthrosis
of the left knee is denied.

STEVEN L. COHN 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

8 -

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 9 - 



